UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported: June 2, 2009) Innophos Holdings, Inc. (Exact name of Registrant as specified in their Charters) Delaware 001-33124 20-1380758 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 259 Prospect Plains Road Cranbury, New Jersey 08512 (Address of Principal Executive Office, including Zip Code) (609) 495-2495 (Registrants Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers At the 2009 Annual Meeting of Stockholders of Registrant Innophos Holdings, Inc. held on June 2, 2009, the stockholders approved the Registrants 2009 Long Term Incentive Plan, or 2009 LTIP, permitting, among other things, the granting of stock options for up to 2.4 million shares of the Registrants common stock. The approval satisfied the conditions with respect to certain options granted on May 5, 2009 to the persons serving as Named Executives in the Registrants proxy statement for the Annual Meeting, which grants had been reported previously in Registrants Current Report on Form 8-K dated May 13, 2009. A complete copy of the 2009 LTIP is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d)
